Citation Nr: 1727377	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-12 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for a lower back disability, to include arthritis.

4. Entitlement to service connection for a sleep disorder. 

5. Entitlement to service connection for essential hypertension, claimed as high blood pressure, to include as due to exposure to herbicides.

6. Entitlement to service connection for left lower extremity peripheral neuropathy. 

7. Entitlement to service connection for right lower extremity peripheral neuropathy.

8. Entitlement to service connection for left upper extremity peripheral neuropathy. 

9. Entitlement to service connection for right upper extremity peripheral neuropathy.

10. Entitlement to service connection for acid reflux disease.

11. Entitlement to service connection for a left ankle disability. 

12. Entitlement to service connection for a right ankle disability.

13. Entitlement to service connection posttraumatic stress disorder (PTSD). 

14. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, panic attacks, mood disorder, and anger issues.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968, from June 1972 to May 1976, and from May 1976 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

In correspondence dated in July 2017, that was received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals of the claims for entitlement to service connection for a right knee disability, a left knee disability, a lower back disability, a sleep disorder, hypertension, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, acid reflux disease, a left ankle disability, a right ankle disability, PTSD, and an acquired psychiatric disorder other than PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for a right knee disability, a left knee disability, a lower back disability, a sleep disorder, hypertension, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, acid reflux disease, a left ankle disability, a right ankle disability, PTSD, and an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).

The Veteran perfected his appeal on the claims for entitlement to service connection for a right knee disability, a left knee disability, a lower back disability, a sleep disorder, hypertension, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, acid reflux disease, a left ankle disability, a right ankle disability, PTSD, and an acquired psychiatric disorder other than PTSD.  See VA Form dated April 2014.  In correspondence dated in July 2017, and just prior to his scheduled hearing before the Board, the Veteran expressed his desire to withdraw from appellate review these pending claims.  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for entitlement to service connection for a right knee disability is dismissed.

The appeal for entitlement to service connection for a left knee disability is dismissed. 

The appeal for entitlement to service connection for a lower back disability, to include arthritis is dismissed.

The appeal for entitlement to service connection for a sleep disorder is dismissed. 

The appeal for entitlement to service connection for essential hypertension, claimed as high blood pressure, to include as due to exposure to herbicides is dismissed.

The appeal for entitlement to service connection for left lower extremity peripheral neuropathy is dismissed. 

The appeal for entitlement to service connection for right lower extremity peripheral neuropathy is dismissed.

The appeal for entitlement to service connection for left upper extremity peripheral neuropathy is dismissed. 

The appeal for entitlement to service connection for right upper extremity peripheral neuropathy is dismissed.

The appeal for entitlement to service connection for acid reflux disease is dismissed.

The appeal for entitlement to service connection for a left ankle disability is dismissed. 

The appeal for entitlement to service connection for a right ankle disability.

The appeal for entitlement to service connection posttraumatic stress disorder (PTSD) is dismissed. 

The appeal for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, panic attacks, mood disorder, and anger issues is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


